[Letterhead of Paul, Hastings, Janofsky & Walker LLP] 1(212) 318-6063 thomaspeeney@paulhastings.com June 8, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: The Henssler Funds, Inc. (the “Company”) Post-Effective Amendment No. 17 to the Registration Statement on Form N-1A under the Securities Act of 1933 (333-46479) Ladies and Gentleman: On behalf of The Henssler Equity Fund (the “Fund”), a series of the Company, transmitted herewith for filing under the Securities Act of 1933 and the Investment Company Act of 1940, as amended, please find one copy of Post-Effective Amendment No. 17 to the Registration Statement on Form N-1A that has been marked to show changes from Post-Effective Amendment No. 15, as filed on April 1, 2011 pursuant to paragraph (a) of Rule 485 of the Securities Act of 1933 (SEC Accession No. 0001398344-11-000741). The purpose of this filing is to update the financial information and make other non-material changes.It is proposed that this filing will become effective immediately upon filing on even date, pursuant to paragraph (b) of Rule 485 of the Securities Act of 1933.This filing does not contain any disclosure which would render it ineligible to become effective pursuant to paragraph (b) of Rule 485. Should you have any questions or comments regarding the filing, please do not hesitate to contact the undersigned at the number above. Sincerely, /s/ Thomas D. Peeney Thomas D. Peeney for Paul, Hastings, Janofsky & Walker LLP Enclosures
